Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Due to a typographical error regarding the claims making up Invention I in the previous restriction requirement mailed 19 April 2021, the restriction requirement is restated below with correction of the claims included in Invention I: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 19-20, drawn to methods of bonding a display device, classified in B29C65/52.
II. Claims 13-18, drawn to an apparatus for bonding a display device, classified in B29C66/8362.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).   In the instant case, the apparatus as claimed can be used to practice other processes such as ID card manufacturing, graphics lamination, or labeling.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s election without traverse of Invention I, claims 1-12 and 19-20, in the reply filed on 04/19/2021 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 20, lines 1-2, “a third magnets” should read “a third magnet”.
Appropriate correction is required.  	
Claim Interpretation
The term “a front surface of an adhesive sheet” in claim 1, line 4, is interpreted in view of Fig. 3 of the disclosure to be either major surface of the adhesive sheet.
The term “a front surface of the display substrate” in claim 9, line 2, is interpreted in view of paras. 0047 and 0054 to be the major surface facing up for viewing of image(s) on the display, as shown in Figs. 1A, 1B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US PG Pub 2016/0318293) in view of Kim (US PG Pub 2017/0199548).
Regarding claim 1, Hwang teaches a method of bonding a display device (abstract, para. 0010, Fig. 9, and other citations below), the method, comprising: 
providing a substrate (window substrate 10 in Fig. 3 and para. 0060) that includes a first display surface (top surface of 10) and a second display surface that surrounds the first display surface and is bent from the first display surface (bent surfaces of 10 at left and right in Fig. 3); 
adhering a display substrate (display substrate 11 in Fig. 3 and para. 0060) to a front surface of an adhesive sheet (substrate 11 is adhered to adhesive sheet 14 per Fig. 3 and paras. 0065-0066), wherein the display substrate includes a central portion (unbent, center portion) and an edge portion that extends from the central portion and surrounds the central portion in a plan view (bent portions at left and right in Fig. 3), and wherein the adhesive sheet includes a central adhesive portion that overlaps the central portion (as shown in Figs. 3, 5-6) and a bendable adhesive portion that overlaps the edge portion (bendable edge portions of 14 as shown in Figs. 5-6);

bending the bendable adhesive portion along a side surface of the molding member (per Fig. 5 and paras. 0071 and 0073)9 using a moving member (referred to as interference member 33 in para. 0073) coupled to the bendable adhesive portion (coupled via guide member 13 as shown in Fig. 5);
inserting the display substrate into a space surrounded by the second display surface (as shown in Fig. 6);
pressing the central adhesive portion (pressing with jig 32 per Figs. 5-6).
Hwang does not teach the molding member includes a plurality of pressing balls,
pressing the central adhesive portion with the pressing balls, wherein the pressing is controlled by a magnet member disposed on the substrate, and
pressing the bendable adhesive portion with the pressing balls controlled by the magnet member, wherein the magnet member forms an attractive force with the pressing balls.
However, Kim teaches a method of bonding a display device (abstract) using a molding member (plate 210 with pressing balls 140 and 100a in Fig. 7 are a molding member for film 10; see Fig. 2 for example of film 10 before molding) including a plurality of pressing balls (pressing balls 140 and 100a),
pressing a central adhesive portion of an adhesive sheet (10 in para. 0047) with the pressing balls (as shown in Fig. 7), wherein the pressing is controlled by a magnet member (control via magnet member 20 per para. 0080) disposed near substrate 1, and
pressing a bendable adhesive portion with the pressing balls controlled by the magnet member (adhesive sheet 10 is bendable per Fig. 7; see also Fig. 2 for example of flat form of film 10 before molding), wherein the magnet member forms an attractive force with the pressing balls (implicit result of using ferromagnetic pressure balls 100a with magnet member 20).
Kim teaches that using a molding member with pressing balls and a magnet member to perform pressing is easy (para. 0091), well-suited for pressing curved surfaces (para. 0091), and prevents deformation or damage to the window substrate that occurs from direct contact (para. 0056).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, per MPEP §2143.I, applying a known technique to a known device ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, in view of Kim’s teachings and/or KSR rationales B and/or D, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hwang’s method by replacing Hwang’s rigid molding member 32 with Kim’s molding member including pressing balls (and magnet member providing control) to perform the pressing steps described above, thereby predictably obtaining the benefits taught by Kim and cited above.
Although Kim does not teach that magnet member is disposed on a substrate, it is noted that magnet member 20 could be simply rearranged to be disposed on substrate 1 of Kim, and, in a similar fashion, could obviously be disposed on Hwang’s window substrate 10 and such a rearrangement would have been obvious in the absence of any unexpected results.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  One of ordinary skill in the art at the time of filing would have been motivated to dispose Kim’s magnet member on Hwang’s window substrate to predictably provide increased attractive force and pressure during bonding compared to an arrangement where the magnet member is spaced apart from the substrate.
Regarding claim 9, Hwang teaches adhering an adhesive member (referred to as first adhesion layer 12 in para. 0065) to a front surface of the display substrate (as shown in Fig. 3).
Hwang does not teach the other features recited in the claim.
However, Kim teaches the pressing balls press the adhesive sheet using the attractive force with the magnet member (para. 0080), with the combination of Hwang and Kim discussed in the rejection of claim 1 above implicitly providing the result that the adhesive member is adhered to the substrate with the motivation for this combination provided above. 
Regarding claim 11, Hwang teaches the molding member comprises: a pocket that overlaps the first display surface and that is filled with the pressing balls; and a plurality of guides spaced apart from each other in a plan view and coupled to corners of the pocket, respectively, wherein side surfaces of the guides, which face the second display surface, are curved, wherein the second display surface, the edge portion and the side surfaces of the guides have the same curvature.  
Regarding claim 12, Hwang teaches the first display surface is curved (top surface is 10 is curved on the left and right sides per Fig. 3).
Allowable Subject Matter
Claims 2-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
Claim 20 would be allowable if the objection is overcome.
Regarding claim 2, the prior art of record does not teach, suggest, or render obvious a method of bonding a display device, the method, comprising:
adhering a display substrate to a front surface of an adhesive sheet, wherein the adhesive sheet includes a central adhesive portion that overlaps a central portion and a bendable adhesive portion that overlaps an edge portion;
	pressing the bendable adhesive portion with pressing balls controlled by the magnet;
wherein the bendable adhesive portion comprises: 
a first side adhesive portion and a second side adhesive portion spaced apart from each other in a first direction with the central adhesive portion interposed therebetween; and 
a third side adhesive portion and a fourth side adhesive portion spaced apart from each other in a second direction that intersects the first direction with the central adhesive portion interposed therebetween, 
in combination with the other limitations in parent claim 1.
Regarding claim 10, the prior art of record does not teach, suggest, or render obvious a method of bonding a display device, the method, comprising:

	pressing the bendable adhesive portion with pressing balls controlled by the magnet; and
wherein the pressing balls include a magnetic fluid that includes a ferromagnetic material,   
in combination with the other limitations in parent claim 1.
Regarding claim 19, the prior art of record does not teach, suggest, or render obvious a method of bonding a display device, comprising:
adhering an adhesive sheet to first surface of a display substrate, and wherein the adhesive sheet includes a central adhesive portion that overlaps a central portion and a bendable adhesive portion that overlaps an edge portion;
bending the bendable adhesive portion along a side surface of a molding member disposed under the adhesive sheet using a moving member coupled to the bendable adhesive portion, wherein the molding member includes magnetic pressing balls;
inserting the display substrate into a space under a window member that is formed by bent edge surfaces of the window member; 
disposing a magnet member that includes a first magnet and a second magnet over the window member; 
adhering a second surface of the display substrate to the window member by moving the first magnet from a central portion of the window member toward an edge of the window member; and moving the second magnet from the central portion of the window member toward an opposite edge of the window member,
in combination with the other limitations in parent claim 1.
Han (KR 20180013370A, cited below as pertinent but not relied upon), Kim (cited above), and Hwang (also cited above) are considered the closest prior art of record.
Han, Kim, and Hwang teach methods of bonding a display device, but do not teach or suggest the combination of distinguishing features cited above for claims 2, 10, and 19.
Prior Art of Record
The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure:
Han (KR 20180013370A) teaches a method of bonding a display device to a window substrate (as shown in Figs. 1-3) by moving a pressing roller (121) along a buffer member (40) placed underneath the stack of display device and adhesive layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745